Citation Nr: 1603905	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-25 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis, to include by way of aggravation.

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant enlisted in the United States Army Reserve in April 1975, and she was a member until July 1996.  While a member of the Army Reserve, she had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA), but she did not have any active duty service.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The case was previously remanded by the Board in April 2008, April 2010, and January 2012.  In January 2013, the Board, in part, denied the appellant's claim of entitlement to service connection for arthritis.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded that portion of the January 2013 Board decision that denied the appellant's arthritis claim.  The Board subsequently remanded the case for additional development in January 2015; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, in her VA Form 9 submitted in August 2006, stated that she did not want a hearing before the Board.  However, after the Board' most recent remand for additional development was issued in January 2015, and after a supplemental statement of the case (SSOC) delineating the completed development was issued in April 2015, the appellant's attorney requested a hearing before the Board via videoconference to be held at each local RO (San Diego, California for the appellant's attorney and Jackson, Mississippi for the appellant).  

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a videoconference hearing at her local RO before a Veterans Law Judge, to be coordinated with the appellant's attorney's local RO as the docket permits.  

Notify the appellant and her attorney of the date, time, and places of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

